Title: To James Madison from Louis Bache, William Watts, and John Fox, 15 September 1815
From: Bache, Louis,Watts, William,Fox, John
To: Madison, James


                    
                        Doylestown Bucks County Penna.15th September 1815
                        
                            Sir
                        
                    
                    By the enclosed resolutions you will perceive that we are a committee appointed by the officers of the Volunteers & Militia residing within the County of Bucks & State of Pennsylvania who served in the campaign of 1814, to state to you wherein the troops believe that they are aggrieved.
                    Whilst they believed that inability from want of funds was the reason for not paying them, the troops submitted to the delay without a murmur. But when it is known that the finances of the Country are fully competent to meet all the demands against them and more especially since it is known that the troops of the City and County of Philadelphia have been paid off, it cannot excite surprise that much dissatisfaction should exist among the troops from the Country. At least, we would respectfully suggest, they are entitled to know the reasons why they are not paid.
                    So far as we have information, the blame, if any be imputable, attaches to the Paymaster General of the Army of the United States. Our reasons for supposing this are as follow. More than two months since Mr Brent sent $50.000 to Major General Worrell accompanied by a letter containing a request that if that sum were not sufficient to pay off his division that he (Genl. Worrell) would send on an estimate of the sum neccessary & that it should be immediately transmitted. That sum not being sufficient Gen. Worrell did send an estimate of the sum that would be required to Mr Brent but no money has been transmitted; and, notwithstanding repeated applications no answer whatever has been returned by Mr Brent to Genl. Worrell. These facts we state on the authority of Genl. Worrell.
                    We have now before us a letter dated 14 July 1815 from Mr Brent to the Paymaster of 1st regt. Penna. Volunteer riflemen by which the Paymaster is directed to call on Brig. Gen. Cadwallader for funds. Repeated

applications have been made to General Cadwallader but there are no funds in his hands.
                    We therefore respectfully request that you would cause an enquiry to be instituted into the cause of the delay in paying off the troops in this district and also to direct that the result should be communicated to the troops on whose behalf we address you in such manner as you shall judge most proper. We have the honor to be very respectfully your obedient Servants
                    
                        Louis BacheCol. 2. regt.Penn. Vol. L. I.Wm WattsMajor 1. Battn. 1. Regt.Penn Vol. Rifle—John FoxMajor & aid de CampTo Major Genl Worrell.
                    
                